Exhibit 10.1

 

June 10, 2008

Dominique Baly

President, Bioscience Division

Dear Dominique:

As per our agreement, effective today, your employment with Millipore will
terminate on December 31, 2008 and your termination will be governed by the
Officer Severance Agreement dated September 13, 2007 between you and the
company.

If the above accurately describes our agreement, please sign, date and return
this letter.

 

Sincerely,

/s/ Martin Madaus

Martin Madaus, Ph.D. Chairman, President and CEO

 

Agreed:

/s/ Dominique Baly

Dominique Baly Date: June 10, 2008